DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request for a transaction, executing a first smart contract and a second smart contract that calculates a consumption degree and a contribution degree, and storing the calculation in a distributed ledger. That is, other than the computer/device (nodes) components, the claim describes the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships. These limitations falls under the “mental processes” and/or “mathematical concept” groups (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using nodes to execute the steps in a distributed ledger (network) environment. The nodes (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function. Also storing smart contract (data) in a distributed ledger system (database); and communicating between the plurality of nodes to ensure synchronization of the ledger are mere extra-solution activities. These generic nodes limitations are no more than mere instructions to apply the exception using generic computer component in a distributed ledger (network) environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of storing data in a distributed ledger system; and communicating between the plurality of nodes to ensure synchronization of the ledger, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the storing of smart contract (data) in a distributed ledger system is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002-0003, indicate that the steps of storing smart contract (data) in a distributed ledger system is well-understood, routine and conventional in the field (as they are here). Also, Liao et al (USPAP 20190156026) at paragraph 0023, indicates that the concept of synchronizing blockchain ledgers between nodes is a conventional technology. Accordingly, a conclusion that the steps of storing smart contract (data) in a distributed ledger system, and communicating between the plurality of nodes to ensure synchronization of the ledger are well-understood, routine and conventional activity is supported under Berkheimer option 3.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the (Step 2B: NO). The claim is not patent eligible.

Claim 2 recites that wherein each of the plurality of nodes stores information of a transaction accepted by performing consensus building among the nodes of the plurality of organizations in the distributed ledger as a processing history by executing the first smart contract, and stores the result of the calculation in the distributed ledger by performing consensus building for the calculation with a node of another organization accessible to the processing history in the distributed ledger, in the execution of the second smart contract.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 3 recites that wherein in the execution of the second smart contract, each of the plurality of nodes specifies a processing history of an organization related to at least any one of the consumption degree and the contribution degree based on configuration information held in a predetermined storage device and indicating an attribute of each of the plurality of organizations, and information of at least one of an issuer of a corresponding transaction, an approver of the corresponding transaction, an executer of the corresponding transaction, a reference target or update target of the corresponding transaction, and a receiver of an issuing event of the corresponding transaction indicated by the processing history, and calculates at least any one of 
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 4 recites that wherein in the execution of the second smart contract, each of the plurality of nodes performs aggregation for at least any one of an amount of transactions, an amount of resource consumption required for execution of a corresponding transaction, a data storage amount, a load of operation of a task or a system, a holding amount of backup data, and achievement of use and utilization of data from the processing history, and calculates at least any one of the consumption degree and the contribution degree based on a result of the aggregation.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites that wherein in the specification of the processing history, each of the plurality of nodes specifies a processing history for each of the plurality of organizations by using signature information of the organizations recorded in the processing history.
This limitation is also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 7 recites that wherein each of the plurality of nodes manages the distributed ledger for each task executed in the management target system, executes calculation of at least one of the consumption degree and the contribution degree by each of the plurality of organizations for each task, and calculates at least any one of a consumption degree and a contribution degree in a cross- task manner by aggregating at least any one of the calculated consumption degree and the calculated contribution degree by each of the plurality of organizations for each task while offsetting an overlap among tasks, with respect to all tasks in the management target system.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites wherein each of the plurality of nodes holds a calculation rule of at least any one of the consumption degree and the contribution degree for each function of the second smart 
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9 and 10 recite system and apparatus equivalents of claim 1 respectively, and are similarly rejection using the same rationale as claim 1, supra..  

 

Response to Arguments
Applicant's arguments filed 9/4/2020 have been fully considered but they are not persuasive.
Applicant argues that the claimed limitation “automatically communicating between the plurality of predetermined nodes to ensure synchronization of the distributed ledger” is not an abstract concept.
Examiner respectfully disagrees. As provided in the analysis above (see additional explanation in Step 2B above), the concept of synchronizing blockchain ledgers between nodes is a conventional technology. The focus of the claimed invention is not on such an improvement in conventional distributed ledger as tools, but on certain (independently) abstract ideas that use OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). Properties of distributed ledger systems provide improved immutability of data, such as transactions and smart contracts of such systems, ensuring that such data may be written to the system but not tampered with. Implementing legal contracts and other functionality using smart contracts thus provides a highly reliable way to implement such functions (Leidner et al., [0003]); and synchronizing blockchain ledgers between nodes is a conventional technology (Liao et al., 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Morimura et al (USPAP 2008/0154837) teaches a resource utilization state that contains a resource increase/decrease in number, an average CPU utilization rate, a power consumption increase/decrease in amount, and the like.  The service utilization state contains an average processing rate, a processing amount, and a rate of accomplishing a service level objective (SLO) such as "response time: within five seconds".  The business value 566 contains numerical values indicating business values that are calculated by the effect calculating unit 28, for example, the resource cost, the effective resource utilization degree, the sales contribution degree, the lost chance degree, and the like.  By referring to information as shown in FIG. 16, a user can evaluate each rule for its business values including the sales figure, the lost chance amount, the cost reduction amount, the effective resource utilization degree, the environment burdening degree, and the like (0127). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691